NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN TURNER,                                    No. 16-16574

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01740-JAD-VCF

 v.
                                                MEMORANDUM*
HIGH DESERT STATE PRISON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      John Turner, a Nevada state prisoner, appeals pro se from the district court’s

order denying his motion for relief from judgment following the dismissal of his 42

U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion, Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2000), and we affirm.

      The district court did not abuse its discretion by denying Turner’s motion for

relief from judgment under Fed. R. Civ. P. 60(b)(1) because Turner failed to

inform the court of his change of address as required by United States District

Court District of Nevada Local Rule 2-2, and failed to show excusable neglect.

See id. at 1223-24 (discussing Pioneer-Briones factors to determine whether

neglect is excusable).

      All pending motions and requests are denied.

      AFFIRMED.




                                         2                                     16-16574